Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
Status of the Claims
Claims 1, 14, and 20 have been amended. Claim 16 is canceled. Claims 1-15 and 17-20 are pending and indicated allowed.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 07/21/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive. The 35 U.S.C. 101 rejection has been withdrawn. 

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: 
Claims 1-15 and 17-20 are indicated as allowable. The closest patent/patent application prior art found is Stenning (2007/0286220). Stenning discloses a queue management system for controlling the movement of a group of more people though a virtual queue line for a service. Stenning further discloses an access control apparatus the reads access keys and evaluates whether access to the service should be permitted or prevented. While Stenning discloses the limitation of if the at least one user account is allocated to the first group of users, the electronic queue management server is further configured to: -2- 4819-9353-5742.1Docket No. ACC0002-US-CIP Appl. No. 16/518,614 Response to Final Office Actionallocate the at least one user account to a virtual queue of the at least one virtual queue associated with the resource, and send an electronic message comprising the waiting time indicating a time at which the respective at least one user account reaches a front of the allocated virtual queue and can access the resource on presentation of the respective access key at the access control device, the reference does not explicitly disclose wherein, if the at least one user account is allocated to the second group of users, the electronic queue management server is further configured to send an electronic message to the at least one user account, communicating that the at least one user account can access the resource immediately after a request to access the resource has been received by the electronic queue management server instead of allocating the at least one user account to the virtual queue associated with the resource, thereby allowing access to the resource by the at least one user account immediately after a request to access the resource has been received by the electronic queue management server on presentation of the respective access key at the access control device. The amended limitation(s) overcomes the prior art.
The closest non-patent literature found is “What You Get with VIP Status at Theme Parks” (Passy, 2007).  The article discloses VIP treatment at several theme parks, including the FASTPASS at Disney that is a book-ahead ride program, or is also used to hold the guest(S) place in line while they ride another ride. The article does not disclose reallocating the user(s) to another ride where they will have no wait in the event that the ride they’re in the queue for encounters a breakdown or other malfunction. The amended claims overcomes the reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628